DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Per Applicant’s response filed on 08/19/2021, claims 1-4 and 6-19 are pending. Claims 1, 6-8, 10, 12-13, 15 and 17 have been amended. 

Response to Amendment
The claim objections are withdrawn in view of the claim amendments.
The 35 USC 112 rejections are withdrawn.
The 35 USC 102 and 103 rejections have been overcome by the incorporation of previously noted allowable claim 5 into the independent claim.

Allowable Subject Matter
Claims 1-4 and 6-14 are allowed. (Renumbered as claims 1-13.)

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Merrick (Reg. No. 43,801) on September 29, 2021. 

The application has been amended as follows: 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art references alone and in combination fail to teach or suggest the electronic device adapted to be mounted around a finger and for detecting a nail image to determine the state of the finger based on the nail image, as recited in claim 1. 
Chin US 6,018,673 B2 discloses a nail worn device which has a display, light emitting and light sensing parts as shown in Figs. 4, 6 and 14. The device described in Chin is adapted for detecting oxygen saturation through the nail, and not the movement/pressure state of the finger as recited in the instant application, and also does not teach the specific substrate layer as claimed.
Asada et al. US 6,388,247 B2 discloses a device having a top part worn over the fingernail as shown in Fig. 7; the top part 72 of comprising light emitting 70 and light sensing parts 71 to detect reflected light of the nail, and a processor 75 to generate a nail image such as shown in Figs. 3A-3B in which the color changes/pattern of the nail image is used to determine the movement of the finger, i.e. “extension” and “bending.” However, Asada does not teach the specific substrate layer as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHIRLEY X JIAN/Examiner, Art Unit 3792